Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Multiple election/restriction requirements follow.
This application contains claims directed to the following patentably distinct species: 
I. The species of the nanoantenna is symmetric.
II. The species of the nanoantenna is asymmetric.
Species I and II are independent or distinct because the species as claimed do not overlap in scope, i.e., are mutually exclusive, and the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, i.e., there is no product (or process) that would infringe both of the identified inventions. See MPEP §§ 806.04(b), 806.04(d), 806.04(f), and 806.05. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from species I and II for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 21 and 33 are generic to species I and II.

This application contains claims directed to the following patentably distinct species: 
III. The species of figure 1F.
IV. The species of figure 1G.
V. The species of figure 1H.
Species III, IV, and V are independent or distinct because the species as claimed do not overlap in scope, i.e., are mutually exclusive, and the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from species III, IV, and V for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 21 is generic to species III, IV, and V.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from species III, IV, and V to be examined even though the requirement may be traversed (37 CFR 1.143), and (ii) identification of the claims respectively encompassing the elected species from species III, IV, and V, 
There is a search and/or examination burden for the patentably distinct inventions/species as set forth above because at least the following reason(s) apply: 
The inventions/species have acquired a separate status in the art in view of their different classification, the inventions/species have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions/species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The election of an invention/species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction/election requirement the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention/species.
Should applicant traverse on the ground that the inventions/species from are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention/species.

Upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.


						
/David E Graybill/
Primary Examiner, Art Unit 2894
February 17, 2021